Citation Nr: 0919158	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-21 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating higher than 10 percent since June 
7, 2004 for degenerative joint disease of the left elbow.

2.  Entitlement to a compensable rating for bilateral elbow 
disability, epicondylitis, prior to June 7, 2004, and a 
compensable rating for right elbow disability since.

3.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the right knee.

4.  Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee, status post 
anterior cruciate ligament reconstruction and meniscectomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.

WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977 and from August 1979 to August 1996.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which 
increased - from 0 to 10 percent, the rating for the 
degenerative joint disease in the Veteran's right knee 
retroactively effective from January 16, 2004, the date of 
receipt of his claim for a higher rating.  In addition, the 
RO increased the rating for his left knee disability from 0 
to 10 percent, retroactively effective from the same date of 
claim but changed the diagnostic code from 5257 (for 
instability) to 5299-5260 (for limitation of flexion).  The 
RO's decision also denied his claim for a higher (i.e., 
compensable) rating for his bilateral, meaning right and left 
elbow disability.  The RO subsequently considered additional 
evidence - private medical records including a June 7, 2004 
X-ray finding of degenerative joint disease of the left 
elbow, and issued another decision in July 2005 granting 
service connection and assigning a higher, separate, 
10 percent rating for this additional disability in the left 
elbow retroactively effective from that June 7, 2004, date 
when this condition was first revealed.  The RO continued to 
rate the right elbow disability at the noncompensable level.  
The Veteran has since continued to appeal, requesting even 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993) (a Veteran is presumed to be seeking the highest 
possible rating unless he expressly indicates otherwise).

In September 2007, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge (Travel Board hearing).  During the 
hearing the Veteran submitted additional evidence and waived 
his right to have the RO initially consider it.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2008).  He more recently 
submitted additional evidence to the Board in October 2007.

Since the higher 10 percent rating for the Veteran's left 
elbow disability was not granted retroactive to the date of 
receipt of his claim (only back to the date of the 
X-ray on June 7, 2004 showing degenerative changes, i.e., 
arthritis), the issue of his entitlement to an earlier 
effective date for this 10 percent rating was added to 
his appeal.  The Board denied this additional claim in a 
January 2008 decision, however, so it is no longer at issue.

After deciding that earlier effective date claim in that 
January 2008 decision, the Board remanded the remaining 
claims to schedule the Veteran for an appropriate VA 
orthopedic examination to determine the current severity of 
his service-connected bilateral elbow and knee disabilities.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by X-
ray evidence of mild degenerative arthritis, with the most 
severe limitation of motion of 0 degrees of extension and 100 
degrees of flexion with pain in this knee and no instability.  
The February 2008 VA examiner indicated the Veteran was not 
additionally limited by pain, fatigue and weakness following 
repetitive motion testing.

2.  The Veteran's left knee disability was manifested by X-
ray evidence of mild degenerative arthritis, with the most 
severe limitation of motion of 10 degrees of extension and 
110 degrees of flexion with pain in this knee.  There is no 
evidence of instability.  The February 2008 VA examiner 
indicated the Veteran was additionally limited by 10 degrees 
of extension and mild incoordination following 
repetitive motion testing.

3.  Prior to June 7, 2004, the Veteran's left elbow 
disability was negative on X-ray; he had 0 degrees of 
extension, 145 degrees of flexion and 90 degrees of pronation 
and supination.  The March 2004 VA examiner indicated the 
Veteran's left elbow was not additionally limited by pain, 
fatigue and weakness following repetitive motion testing.

4.  Since June 7, 2004, the Veteran's left elbow disability 
has been manifested by X-ray evidence of degenerative joint 
disease, 5 degrees of extension, 130 degrees of flexion and 
90 degrees of pronation and supination.  The February 2008 
VA examiner indicated this elbow had 5 degrees loss of 
extension after repetitive motion testing.

5.  The Veteran's right elbow disability was and is normal on 
X-ray; he has 0 degrees of extension, 130 degrees of flexion 
and 90 degrees of pronation and supination.  All of the VA 
examiners, including the one in February 2008, have indicated 
this elbow is not additionally limited by pain, fatigue and 
weakness following repetitive motion testing.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent rating for the right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 
5256, 5257, 5260, 5261 (2008). 

2.  The criteria are not met for a rating higher than 10 
percent rating for the left knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, DCs 5003, 5024, 5256, 5257, 5260, 
5261 (2008). 



3.  Prior to June 7, 2004, the criteria are not met for a 
rating higher than 0 percent, i.e., a compensable rating, for 
the left elbow disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.71a, 4.124a, DCs 
5003, 5024, 5206, 5207, 5213 (2008).

4.  Since June 7, 2004, the criteria have not been met for a 
rating higher than 10 percent for the left elbow disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.20, 4.21, 4.71a, 4.124a, DCs 5003, 5024, 5206, 5207, 5213 
(2008).

5.  The criteria are not met for a compensable rating for the 
right elbow disability, either prior to or since June 7, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.71a, 4.124a, DCs 5003, 5024, 5206, 
5207, 5213 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and the AMC in February 2004, March 2006 and January 
2008:  (1) informed the Veteran of the information and 
evidence not of record that is necessary to substantiate his 
claims; (2) informed him of the information and evidence that 
VA would obtain and assist him in obtaining; (3) informed him 
of the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  



VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with these requirements when it sent a 
Dingess notice letter in March 2006 discussing the downstream 
disability rating and effective date elements of the claims 
and then went back and readjudicated the claims in the June 
2007 supplemental statement of the case (SSOC).  This is 
important to point out because the Federal Circuit Court has 
held that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  
The Supreme Court held that the Federal Circuit placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claims had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In this case at hand, the Board finds that the RO's 
January 2008 notice letter, along with the SOC issued in 
August 2004 and the SSOCs issued in June, July and 
August 2007, as well as in July 2008, comply with the 
Court's holding in Vazquez-Flores.  The SOC informed the 
Veteran of the applicable rating criteria, and the SOC 
and subsequent SSOCs discussed the application of these 
criteria to the specific facts of this case.  Moreover, 
during his Travel Board hearing in September 2007 the 
Veteran and his representative cited specific evidence 
in the file supposedly supporting his claims for higher 
evaluations under these relevant rating criteria.  And 
they discussed how his bilateral elbow and knee 
disabilities affect his life on a day-to-day basis.  
Hence, their statements concerning his worsening 
conditions show an awareness (actual knowledge) of what 
is necessary to substantiate his claims, including in 
terms of meeting the specific requirements of the rating 
criteria and showing how the disabilities adversely 
impact his day-to-day functioning.  Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).  The Board also sees the 
Veteran discussed how the worsening of his 
service-connected disabilities affected his daily 
activities and job during his VA examinations in March 
2004, March 2007 and February 2008. 

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the Veteran and his representative 
identified.  In addition, VA furnished the Veteran 
compensation examinations to determine the nature and 
severity of his bilateral knee and elbow disabilities, 
including most recently in February 2008 as directed in the 
Board's January 2008 remand.  See Caffrey v. Brown, 6 
Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further assistance is needed to meet the requirements of the 
VCAA or Court.

General Statutes and Regulations for Increased Ratings

VA evaluates disabilities by applying a schedule of ratings 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will show 
all of the findings for a specific rating, especially in the 
more fully described grades of disabilities, but VA will 
assign the higher of two evaluations if the disability more 
closely approximates the criteria for that rating.  
Otherwise, VA assigns the lower rating.  38 C.F.R. §§ 4.7, 
4.21.  All reasonable doubt is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).

When an increase in the rating for a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  But irrespective of whether the Veteran is timely 
appealing the rating initially assigned following the grant 
of service connection, see Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999), or as here the rating for an already 
established service-connected disability, see Hart v. 
Mansfield, 21 Vet. App. 505 (2007), VA adjudicators must 
determine whether there are distinct time periods when his 
disability may have been more severe than at others.  And if 
there are, his rating should be "staged" to compensate him 
accordingly.

When determining the severity of a musculoskeletal 
disability, which is at least partly rated on the basis of 
range of motion, VA must consider the extent the Veteran may 
have additional functional impairment above and beyond the 
limitation of motion objectively shown due to the extent of 
his pain/painful motion, limited or excess movement, 
weakness, incoordination, and premature/excess fatigability, 
etc., particularly during times when his symptoms "flare 
up," such as during prolonged use, and assuming these 
factors are not already contemplated in the governing rating 
criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a 
Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. 
App. 80 (1997).

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.



With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. § 4.45 (2007).  For the purpose of rating disability 
from arthritis, the knee is considered a major joint.  
See 38 C.F.R. § 4.45.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

II.  Whether the Veteran is Entitled to Ratings Higher than 
10 Percent for his Bilateral Knee Disorder

The Veteran claims that his bilateral knee disorder warrants 
higher ratings.  For the reasons and bases discussed below, 
however, the Board finds that the record does not support 
ratings higher than 10 percent for each knee.

VA rated the Veteran's right knee disorder as 10-percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
degenerative arthritis (osteoarthritis).  VA originally rated 
his left knee disorder as 10-percent disabling under DC 5257 
for "other" impairment, including  recurrent subluxation or 
lateral instability.  However, after the May 2004 rating 
decision, the RO changed the diagnostic code for this 
condition to 5299-5260 (for limitation of flexion).



Under DC 5260,VA assigns a 10 percent rating when the knee 
has flexion limited to 45 degrees and a 20 percent rating 
when flexion is limited to 30 degrees.  A 30 percent rating 
contemplates flexion limited to 15 degrees.

DC 5261 provides for the evaluation of limitation of 
extension of the leg.  VA assigns a 0 percent rating when leg 
extension is 5 degrees.  VA assigns a 10 percent rating when 
the knee has extension of 10 degrees and a 20 percent rating 
when it has 15 degrees.  Extension limited to 20 degrees 
warrants a 30 percent evaluation, 30 degrees warrants a 40 
percent evaluation and a 50 percent evaluation contemplates 
extension limited to 45 degrees.

DC 5003 provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, here, are DC 5260 
for flexion of the knee and DC 5261 for extension.  According 
to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, VA 
assigns a 10 percent rating for each major joint so affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

Where there is "other" impairment of the knee, including 
recurrent subluxation or lateral instability, VA assigns a 10 
percent rating where the resulting disability is slight, a 20 
percent evaluation for moderate disability, and 30 percent 
for severe disability.  38 C.F.R. § 4.71a, DC 5257.

VA's Rating Schedule does not define the words "slight," 
"moderate" and "severe."  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. § 
4.6.


VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257, respectively, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
a separate rating must be based on additional disability.  

In VAOPGCPREC 9-98 (August 14, 1998), VA's General Counsel 
further explained that, when a Veteran has a knee disability 
evaluated under DC 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under DCs 5260 or 5261, but it must 
at least meet the criteria for a zero percent rating or there 
be objective evidence of painful motion because, read 
together, DC 5003 and 38 C.F.R. § 4.59 provide that painful 
motion due to degenerative arthritis, which is established by 
X-ray, is deemed to be limitation of motion and warrants the 
minimum rating for a joint, even if there is no actual 
limitation of motion.  See also Lichtenfels v. Derwinski; 1 
Vet. App. 484, 488 (1991).

In VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 
(2007), VA's General Counsel held that separate ratings also 
may be assigned for limitation of flexion and extension of 
the same knee.

For VA compensation purposes, normal range of motion of the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71a, Plate II (2008).

Analysis

VA furnished a compensation examination in March 2004 to 
determine the nature and severity of the Veteran's bilateral 
knee disorder.  The examiner reviewed the Veteran's pertinent 
medical and other history.  During the examination, the 
Veteran reported experiencing left knee pain that increases 
when he goes up and down stairs, while carrying things, or 
when squatting or kneeling.  He denied severe pain or flare-
ups.  Objective findings indicated he did not use any walking 
aids or braces.  Range of motion testing exhibited 0 degrees 
of extension and 110 degrees of flexion on the right and 0 
degrees of extension and 130 degrees of flexion on the left.  
The ligaments were stable bilaterally on valgus and varus 
stress tests.  He had a negative drawer sign and Lachman's.  
Strength was within normal limits.  This examiner diagnosed 
right knee degenerative joint disease with limited motion and 
left knee status post anterior cruciate ligament (ACL) 
reconstruction with residuals of a well healed scar.

With respect to the DeLuca criteria, the examiner noted the 
Veteran's right knee had an additional 10 degree loss of 
flexion due to pain on repetitive use.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 
4.45, 4.59.  His left knee had an additional 10-15 degree 
loss due to pain on repetitive use.  Id.

VA afforded another compensation examination in March 2007 to 
determine the current severity of the Veteran's bilateral 
knee disorder.  The examiner reviewed the Veteran's pertinent 
medical and other history.  During the examination, 
he complained of increasing knee pain bilaterally.  He noted 
he still worked for the U.S. Air Force and that he had missed 
10 days of work over the past year due to his knee surgery 
and pulmonary embolus.  He had not had any incapacitating 
episodes requiring that he stay in bed.  Objective findings 
indicated he ambulated slowly with a flexed posture and a 
slightly wide-based gait.  Range of motion testing exhibited 
-3 degrees extension and 100 degrees of flexion on the right 
and -3 degrees extension and 119 degrees of flexion on the 
left.  The right knee showed a slight increase in anterior 
drawer sign compared to the left, but in general the anterior 
posterior stability was within normal limits.  The medial and 
lateral collateral ligaments were intact, with no evidence of 
laxity.  X-rays revealed mild to moderate osteoarthritis in 
both knees.  The examiner diagnosed status post left anterior 
cruciate repair and bilateral meniscectomies resulting in 
mild to moderate bilateral knee osteoarthritis left greater 
than right.  This examiner did not conduct repetitive motion 
testing.



More recently, VA furnished another compensation examination 
in February 2008, on remand, to reassess the current severity 
of the Veteran's bilateral knee disorder.  The examiner 
reviewed the Veteran's pertinent medical and other history.  
During the examination, he complained of pain, popping, 
swelling and grinding more in the left knee than the right.  
Activities of daily living were unimpaired.  He was able to 
function in his usual occupation and had not missed any work 
due to his service-connected knee disabilities.  Objective 
findings indicated there was a mild varus alignment to the 
left knee.  Range of motion testing exhibited 0 degrees of 
extension and 130 degrees of flexion bilaterally.  He had a 
negative Lachman's and pivot-shift.  His medial collateral 
ligament (MCL) and lateral collateral ligament (LCL) were 
stable.  He walked with mild antalgia in his gait.  X-rays 
revealed mild degenerative changes in both knees.  This 
examiner diagnosed status post anterior cruciate ligament 
reconstruction of the left knee with arthritic changes and 
mild arthritis in the right knee.

With respect to the DeLuca criteria, the examiner noted the 
Veteran's right knee was not additionally limited by pain, 
fatigue weakness and lack of endurance on repetitive use.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, 4.59.  However, his left knee had an 
additional 10-degree loss of extension due to pain on 
repetitive use.  Id.

Applying the applicable criteria to the facts of this case, 
the Board finds that the Veteran's bilateral knee disorder 
does not warrant ratings higher than 10 percent for each 
knee.  

As noted, a 20 percent rating under DC 5261 requires 
extension limited to 15 degrees.  However, all of the 
Veteran's VA examinations noted that extension of his right 
knee was to 0 degrees (so normal) or, if restricted, still 
less than to the required 15 degrees.  So his extension is 
rated as noncompensable under DC 5261.  With respect to his 
left knee, the February 2008 VA examiner noted the Veteran 
had normal ("full") range of motion in this knee from 0 
degrees of extension to 140 degrees of flexion, but that, 
considering his mildly increased pain with repetitive 
resisted extension and mild incoordination in motion, he was 
additionally limited by 10 degrees on extension after 
repetitive motion testing.  But even so, this additional 
limitation, even in this limited circumstance, correlates to 
a 10 percent rating under DC 5261, and he already has this 
rating.  He cannot get separate 10 percent ratings under DCs 
5003 and DC 5261, only a rating under one of these DCs, not 
both, because this would amount to pyramiding in violation of 
38 C.F.R. § 4.14.  VAOPGCPRECs 23-97 and 9-98; see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Indeed, DC 5003 
specifically indicates that a rating under that code is not 
to be combined with a rating under a code for limitation of 
motion, which DC 5261 is (also 5260).

Under DC 5260, a 20 percent rating requires flexion limited 
to 30 degrees.  The Veteran's most severe limitation of 
flexion was to 100 degrees in his right knee and to 110 
degrees in his left knee, even taking into account the 
results of his repetitive motion testing.  Hence, his 
bilateral knee disorder does not warrant even the most 
minimum noncompensable (i.e., 0 percent) rating under DC 
5260, much less a rating higher than 10 percent.  Moreover, 
because, even considering his pain, his flexion in each knee 
still far exceeds the 60-degree limitation required for even 
the most minimum noncompensable (0 percent) rating under DC 
5260, the fact that he has 10 percent ratings in spite of 
this is indication he is being compensated for the affect his 
pain has on his range of motion.  This also, in turn, means 
he cannot get separate ratings for his limitation of 
extension and flexion under VAOPGCPREC 9-04 because his 
flexion is not sufficiently restricted.

In addition, the Veteran may not receive a separate rating 
under DC 5257.  In this regard, the March 2004 examiner noted 
the Veteran had negative Drawer and Lachman's tests and that 
he was stable to varus and valgus stress tests.  The February 
2008 examiner specifically indicated the Veteran's left knee 
had been reconstructed and was stable and that his right knee 
was also stable, as evidenced by the negative Lachman's and 
pivot shift tests.  So he does not have the required 
instability or subluxation, much less on a recurrent basis, 
required for a separate rating under DC 5257.  See 
VAOPGCPRECs 23-97 and 9-98.



DCs 5256 (for ankylosis of the knee), 5262 (for impairment of 
the tibia) and 5263 (for genu recurvatum) are not applicable 
because the medical evidence does not show the Veteran has 
this type of impairment.  Ankylosis, incidentally, favorable 
or unfavorable, is the immobility and consolidation of a 
joint due to disease, injury or surgical procedure.  See, 
e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Because the Veteran is able to 
move his right and left knee joints, by definition, his knees 
are not ankylosed.

Thus, inasmuch as 10 percent represents the maximum level of 
disability in each knee since the effective date of his 
award, the Board may not "stage" the Veteran's ratings.

III.  Entitlement to a Rating Higher than 0 Percent prior 
to June 7, 2004, and a Rating Higher than 10 Percent since 
June 7, 2004, for the Left Elbow Disability and to a 
Compensable Rating for the Right Elbow Disability both 
prior to and since that date

The Veteran claims that his bilateral elbow disorder warrants 
higher ratings.  For the reasons and bases discussed below, 
however, the Board finds that the record does not support a 
rating higher than 0 percent prior to June 7, 2004, or a 
rating higher than 10 percent since June 7, 2004, for his 
left elbow disability, or a rating higher than 0 percent 
(i.e., a compensable rating) for his right elbow disability 
either prior to or since that date.

VA originally rated the Veteran's elbow disorders 
collectively, bilaterally, under DC 5099-5024, and assigned a 
noncompensable rating retroactively effective from September 
1, 1996.  As noted, though, in a July 2005 rating decision 
the RO increased his rating to 10 percent for the 
degenerative joint disease (i.e., arthritis) in his left 
elbow under DC 5024-5010.  VA kept his right elbow at 0 
percent under DC 5099-5024.

DC 5024, for tenosynovitis, indicates the disability will be 
rated based on limitation of motion of the affected parts and 
as degenerative arthritis (DC 5003).  DC 5010 also refers the 
rater to DC 5003 and notes that degenerative arthritis needs 
to be substantiated by X-ray findings.

As noted earlier, DC 5003 provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
According to DC 5003, when limitation of motion would be 
noncompensable, i.e., 0 percent, under a limitation-of-motion 
code, but there is at least some limitation of motion, 
VA assigns a 10 percent rating for each major joint so 
affected, to be combined, not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, VA assigns a 10 percent 
rating with X-ray evidence involving 2 or more major joints 
or 2 or more minor groups.  VA assigns a 20 percent rating 
with x-ray evidence involving 2 or more major joints or 2 or 
more minor joint groups with occasional incapacitating 
exacerbations.

Under DC 5206, limitation of flexion of either the major or 
minor forearm to 100 degrees warrants a 10 percent rating; 
limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent rating; limitation of flexion of the 
major forearm to 70 degrees warrants a 30 percent rating; 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent rating; and limitation of flexion of 
the major forearm to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, DC 5206.

Under DC 5207, limitation of extension of either the major or 
minor forearm to 45 or 60 degrees warrants a 10 percent 
rating; limitation of extension of either forearm to 75 
degrees warrants a 20 percent rating; limitation of extension 
of the major forearm to 90 degrees warrants a 30 percent 
rating; limitation of extension of the major forearm to 100 
degrees warrants a 40 percent rating; and limitation of 
extension of the major forearm to 110 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent disability rating is available 
for either the major or minor forearm where flexion is 
limited to 100 degrees and extension is limited to 
45 degrees.

Also, under Diagnostic Code 5213, a 10 percent rating 
requires impairment of supination to 30 degrees or less for 
either the major or minor forearm and a 20 percent rating for 
limitation of pronation, when pronation is lost beyond the 
middle or last quarter of the arc in either major or minor 
forearm.

The normal range of motion of the elbow is flexion to 145 
degrees and extension to 0 degrees.  Normal pronation is from 
zero to 80 degrees and normal supination is from zero to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran's left arm is documented to be his "minor" arm 
and his right arm is his "major" (dominant) arm for the 
purposes of applying these rating criteria.

Analysis

VA furnished a compensation examination in March 2004 to 
determine the nature and severity of his bilateral elbow 
disorders.  The examiner reviewed the Veteran's pertinent 
medical and other history.  At the examination, he reported 
chronic pain that is exacerbated by pushing, pulling and 
lifting left greater than the right.  He also stated that the 
left elbow interferes with his regular occupation because it 
becomes painful when he drives.  Objective findings indicated 
no swelling, redness, tenderness or deformities.  Range of 
motion testing exhibited 0 degrees of extension and 145 
degrees of flexion bilaterally and normal forearm pronation 
and supination bilaterally.  X-rays revealed normal bilateral 
elbows.  This examiner diagnosed bilateral epicondylitis with 
no limitation of motion.  

With respect to the DeLuca criteria, the examiner noted the 
Veteran was not additionally limited by pain, fatigue 
weakness and lack of endurance on repetitive use.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.

Treatment records from the University of Colorado Hospital 
show that on June 7, 2004, the Veteran complained of left 
elbow pain, swelling and decreased range of motion.  The 
examiner diagnosed left elbow pain and decreased range of 
motion with osteophyte along the olecranon.  A follow-up MRI 
four days later revealed mild degenerative joint disease of 
the left elbow.  This was the first radiographic evidence of 
this condition.

Upon consideration of these treatment records, the RO granted 
a higher 10 percent rating for the Veteran's left elbow 
disorder retroactively effective from June 7, 2004, the date 
it was first suspected and subsequently confirmed only a few 
days later that he had degenerative joint disease (arthritis) 
in this elbow.  

VA afforded another compensation examination in March 2007 to 
determine the current severity of the Veteran's bilateral 
elbow disorder.  The examiner reviewed the Veteran's 
pertinent medical and other history.  During the examination, 
the Veteran complained of increasing pain in his elbows.  
Objective findings indicated no point tenderness.  Range of 
motion testing exhibited 0 degrees of extension bilaterally 
and 140 degrees flexion on the left and 145 degrees on the 
right.  This examiner diagnosed resolved left lateral 
epicondylitis with no evidence of ongoing tendon inflammation 
and a normal right elbow.

With respect to the DeLuca criteria, the examiner noted the 
Veteran was not additionally limited by pain, fatigue 
weakness and lack of endurance on repetitive use.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 
4.40, 4.45, 4.59.

More recently, VA furnished another compensation examination 
in February 2008, on remand, to reassess the current severity 
of the Veteran's bilateral elbow disorder.  The examiner 
reviewed the Veteran's pertinent medical and other history.  
During the examination the Veteran complained of popping, 
swelling and pain, greater in his left elbow than his right.  
Objective findings indicated there was no instability or 
weakness in either elbow.  His activities of daily living 
were unimpaired.  He was able to function in his usual 
occupation and had not missed any work due to his elbow 
disorders.  Range of motion testing exhibited 0 degrees of 
extension and 130 degrees of flexion.  His pronation and 
supination were normal.  X-rays showed a normal right elbow 
and mild degenerative joint disease of the left elbow.  This 
examiner diagnosed bilateral epicondylitis, left greater than 
right.  

With respect to the DeLuca criteria, the examiner noted the 
Veteran's right elbow was not additionally limited by pain, 
fatigue weakness and lack of endurance on repetitive use.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 
38 C.F.R. §§ 4.40, 4.45, 4.59.  However, there was an 
additional limitation of 5 degrees on extension of the left 
elbow after repetitive motion testing.  

A.  Noncompensable Rating for the Left Elbow Disorder prior 
to June 7, 2004

As noted earlier, the Veteran had a noncompensable rating for 
his left elbow disorder prior to June 7, 2004.  For the 
reasons and bases discussed below, the Board finds that the 
record does not support a rating higher than 0 percent for 
his left elbow disorder prior to June 7, 2004.

Under DC 5003, a 10 percent rating requires degenerative 
arthritis of the specific joint.  However, an X-ray in March 
2004 indicated that there was no evidence of arthritis in his 
left elbow so a compensable rating under this diagnostic code 
is not applicable.

Under DC 5206, a 10 percent rating requires flexion limited 
to 100 degrees.  The March 2004 VA examiner indicated that he 
had flexion of 145 degrees so a compensable rating is not for 
application.

Under DC 5207, a 10 percent rating requires 45 degrees of 
extension.  The March 2004 examiner noted he had flexion of 0 
degrees so a compensable rating is inapplicable here as well.

Since he had noncompensable flexion and extension, a 20 
percent rating is not applicable under DC 5208. 

In addition, the March 2004 examiner noted the Veteran had 
normal supination and pronation so a compensable rating under 
DC 5213 is not applicable either.

With respect to the DeLuca criteria, the March 2004 VA 
examiner indicated the Veteran was not additionally limited 
by pain, fatigue and weakness on repetitive use.  As such, 
assigning an additional 10 percent under DeLuca is not 
warranted.

In sum, the Veteran's left elbow disability does not warrant 
a rating higher than 0 percent prior to June 7, 2004, as, 
again, that was the first X-ray indication of degenerative 
joint disease (arthritis) in this elbow, requiring increasing 
his rating to 10 percent.  The rating increase, effective as 
of that date, is tantamount to "staging" his rating because 
that was the date when additional disability was shown.

B.  A 10 Percent Rating for the Left Elbow Disorder Since 
June 7, 2004

The Veteran has had a 10 percent rating for his left elbow 
disorder since June 7, 2004 (the date of the MRI establishing 
degenerative joint disease).  For the reasons and bases 
discussed below, the Board finds that the record does not 
support a rating higher than 10 percent for his left elbow 
disorder since June 7, 2004.

Under DC 5003, a 10 percent rating requires degenerative 
arthritis of the specific joint.  An MRI in June 2004 
indicated that his left elbow had mild degenerative joint 
disease.  This was the basis for the higher 10 percent 
rating.

Under DC 5206, a 20 percent rating requires flexion limited 
to 90 degrees for the minor forearm.  The March 2007 and 
February 2008 VA examiners indicated that he had flexion 130 
degrees or greater so a compensable rating here is not for 
application.

Under DC 5207, a 20 percent rating requires 75 degrees of 
extension for the minor forearm.  The March 2007 and February 
2008 VA examiners noted he had extension of 0 and 5 degrees, 
respectively, so a compensable rating is inapplicable here as 
well.

Since he had noncompensable flexion and extension, a 20 
percent rating is not applicable under DC 5208. 

In addition, all of his VA examiners noted he had normal 
supination and pronation so a compensable rating under DC 
5213 is not applicable either.

With respect to the DeLuca criteria, only the February 2008 
VA examiner indicated that he had an additional 5 degree loss 
of extension due to pain.  However, assigning an additional 
10 percent under DeLuca would be inappropriate as his current 
10 percent rating under DC 5003 takes into account this 
limitation of motion.  As such, am additional 10 percent 
rating is not warranted as this would amount to pyramiding 
under 38 C.F.R. § 4.14 (2008).  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), 62 Fed. Reg. 63604 (1997); see 
also Esteban v. Brown, 6 Vet. App. 259 (1994). 

As such, the Veteran's left elbow disability does not warrant 
a rating higher than 10 percent since June 7, 2004.  Thus, 
inasmuch as 10 percent represents the maximum level of 
disability in this elbow since June 7, 2004, he may not 
receive a higher evaluation under Fenderson.

C.  A Compensable Rating for the Right Elbow Disorder

As noted earlier, the Veteran had a noncompensable rating for 
his right elbow disorder.  For the reasons and bases 
discussed below, the Board finds that the record does not 
support a rating higher than 0 percent for his right elbow 
disorder.

Under DC 5003, a 10 percent rating requires degenerative 
arthritis of the specific joint.  However, X-rays in March 
2004 and February 2008 indicate that his right elbow was 
normal so a compensable rating under this diagnostic code is 
not applicable.

Under DC 5206, a 10 percent rating requires flexion limited 
to 100 degrees.  None of his VA examiners indicates he had 
flexion less than 140 degrees so a compensable rating is not 
for application.

Under DC 5207, a 10 percent rating requires 45 degrees of 
extension.  All of his VA examiners noted he had flexion of 0 
degrees so a compensable rating is inapplicable here as well.

Since he had noncompensable flexion and extension, a 20 
percent rating is not applicable under DC 5208. 

In addition, all his VA examiners noted that he had normal 
supination and pronation so a compensable rating under DC 
5213 is not applicable either.

With respect to the DeLuca criteria, none of the VA examiners 
indicates that he was additionally limited by pain, fatigue 
and weakness on repetitive use.  As such, assigning an 
additional 10 percent under DeLuca is not warranted.

In sum, the Veteran's right elbow disability does not warrant 
a rating higher than 0 percent.  Thus, inasmuch as 0 percent 
represents the maximum level of disability in this elbow he 
may not receive a higher evaluation under Fenderson.

V.  Extraschedular Consideration

Lastly, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the Veteran is not 
adequately compensated by the regular rating schedule.  
VAOGCPREC 6-96.  Indeed, all of his VA examinations indicated 
that his orthopedic problems do not limit his ability to 
work.  At the most recent February 2008 examination, he 
reported that he was still employed.  Moreover, he denied any 
incapacitating episodes that prevented him from working or 
any doctor-prescribed bedrest.  He did report missing 10 days 
of work at the March 2007 examination due to left knee 
surgery and pulmonary embolus.  But except for a couple of 
knee surgeries and a left elbow surgery, all his treatment 
for these conditions has been on an outpatient basis - as 
opposed to as an inpatient.  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See 38 C.F.R. § 4.1.  
See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating, itself, is recognition 
that industrial capabilities are impaired).  Consequently, 
the Board does not have to remand this case to the RO for 
further consideration of this issue.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 10 percent for the right 
knee disability is denied.

The claim for a rating higher than 10 percent for the left 
knee disability also is denied.

The claim for a compensable rating for the left elbow 
disability prior to June 7, 2004, and a rating higher than 10 
percent since is denied.

The claim for a compensable rating for the right elbow 
disability, either prior to or since June 7, 2004, also is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


